                         IN THE UNITED STATES DISTRICT COURT                            OCT 09 2018
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

UNITED STATES OF AMERICA,                    )         Case No. 4:15-cr-00017
                                             )
v.                                           )         MEMORANDUM OPINION
                                             )
OSMAN ROVERTO LEIVA                          )         By: Hon. Jackson L. Kiser
CASTELLANOS,                                 )             Senior United States District Court
                                             )
               Petitioner.                   )


       This matter is before the Court on Petitioner Osman Castellanos’s (“Petitioner”) Motion

to Vacate Guilty Plea and Dismiss 18 U.S.C. § 924(c) Pending Count pursuant to Rule

12(b)(3)(B) of the Federal Rule Procedure [ECF No. 77], Motion to Vacate Pursuant to 28

U.S.C. § 2255 [ECF No. 78], and an Amended Motion to Vacate pursuant to 28 U.S.C. § 2255

[ECF No. 86], as well as the government’s Motion to Dismiss Petitioner’s § 2255 motions [ECF

No. 95]. After briefing by the parties, I held an evidentiary hearing on September 20, 2018.

Having fully considered the evidence, the record, and the argument of the parties, I will grant the

government’s motion and dismiss Petitioner’s various motions.

       I.      STATEMENT OF FACTS AND PROCEDURAL BACKGROUND

       Petitioner was indicted in a 16-count indictment on October 15, 2015. [ECF No. 18.] On

May 9, 2016, Petitioner entered into a Plea Agreement and agreed to plead guilty to Counts 1

and 15 of the indictment. [ECF No. 51.] At his guilty plea hearing, I reviewed Petitioner’s plea

agreement with him [see ECF No. 87], and Petitioner attested to the following statement: “My

plea of guilty is made knowingly and voluntarily and without threat of any kind or without

promises other than those disclosed here in open court.” [ECF No. 52.] On August 2, 2016,




                                                 -1-

 Case 4:15-cr-00017-JLK Document 101 Filed 10/09/18 Page 1 of 8 Pageid#: 451
Petitioner was sentenced to the mandatory minimum sentences on both counts, which were

required to run consecutively. See 18 U.S.C. § 924(c)(1)(D)(ii).

       In November of 2016, Petitioner filed two motions to vacate; one was pursuant to Federal

Rule of Criminal Procedure 12(b)(3)(B) [ECF No. 77], and the other was pursuant to 28 U.S.C.

§ 2255 [ECF No. 78]. On May 8, 2018, Petitioner filed an amended motion to vacate pursuant to

§ 2255 [ECF No. 86]. Because one of Petitioner’s claims asserted ineffective assistance of

counsel and was based on Petitioner’s contention that his attorney failed to note an appeal on his

behalf after Petitioner instructed him to do so, I held an evidentiary hearing on September 20,

2018. Both Petitioner and his trial attorney, Corey Diviney, testified.

       After reviewing the briefs and submissions of the parties, as well as hearing all the

evidence, this matter is ripe for disposition.

       II.     STANDARD OF REVIEW

       Courts and the public can presume that a defendant stands fairly and finally convicted

after conviction and exhaustion, or waiver, of any right to appeal. See United States v. Frady,

456 U.S. 152, 164 (1982). Nevertheless, federal convicts in custody may attack the validity of

their federal sentences via 28 U.S.C. § 2255.          “Section 2255 cures jurisdictional errors,

constitutional violations, proceedings that resulted in a complete miscarriage of justice, or events

that were inconsistent with the rudimentary demands of fair procedure.”           United States v.

Martinez-Romero, No. 4:10-cr-20, 2012 WL 4470454, at *5 (W.D. Va. July 12, 2012) (citing

United States v. Timmreck, 441 U.S. 780, 784 (1979)) (Report & Recommendation), adopted by

2012 WL 4459553 (W.D. Va. July 30, 2012). In a § 2255 motion to vacate, set aside, or correct

a sentence, Petitioner bears the burden of proving that: (1) the district court imposed a sentence

in violation of the Constitution or laws of the United States; (2) the court lacked jurisdiction to



                                                 -2-

 Case 4:15-cr-00017-JLK Document 101 Filed 10/09/18 Page 2 of 8 Pageid#: 452
impose a sentence; (3) the sentence exceeded the maximum authorized by law; or (4) the

sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255(a) (2018).

        III.    DISCUSSION

        Petitioner’s two Motions to Vacate [ECF Nos. 78 & 86] raise similar arguments, and the

record is unclear if Petitioner’s amended motion to vacate supplanted ECF No. 78. Nevertheless,

for the reasons stated herein, neither is meritorious.

        A. Motion to Dismiss Indictment

        Before addressing the § 2255 motion to vacate, I note that Petitioner’s Fed. R. Crim. P.

12(b)(3)(B) motion is untimely.1        According to the rule he cites, a motion to dismiss the

indictment on grounds that there is a defect in the indictment “must be raised by pretrial motion

if the basis for the motion is then reasonably available and the motion can be determined without

a trial on the merits.” Fed. R. Crim. P. 12(b)(3). Although a court is permitted to entertain the

motion “if the party shows good cause,” Fed. R. Crim. P. 12(c)(3), no such cause exists.

Accordingly, the motion is untimely and will be dismissed. Accord Davis v. United States, 411

U.S. 233, 240–43 (1973).

        B. 28 U.S.C. § 2255 Motion to Vacate

        As to Petitioner’s § 2255 motions, Petitioner makes several arguments. Because only the

ineffective assistance of counsel claim was not waived in his Plea Agreement, only the merits of

that claim will be addressed.

        1. Ineffective Assistance of Counsel

        Petitioner asserts that, after his sentencing, he directed his attorney, Corey Diviney, to file

an appeal but Diviney failed to do so. “An attorney who fails to file an appeal after being


1
 I make this conclusion even though Petitioner has waived his right to collaterally attack his sentence, as
discussed infra § III.B.2.

                                                   -3-

    Case 4:15-cr-00017-JLK Document 101 Filed 10/09/18 Page 3 of 8 Pageid#: 453
instructed by his client to do so is per se ineffective.” United States v. Witherspoon, 231 F.3d

923, 926–27 (4th Cir. 2000) (citing Roe v. Flores-Ortega, 528 U.S. 470, 477–79 (2000)). A

petitioner asserting such a claim need only show “that . . . counsel was ineffective and . . . but for

counsel’s ineffectiveness, as appeal would have been filed.” Id. An attorney plainly acts

unreasonably when he fails to file a notice of appeal after being directed to do so, and an attorney

is plainly reasonable when he fails to file a notice of appeal after his client has told him not to do

so. Flores-Ortega, 528 U.S. at 477.

        Here, Petitioner asserted in his pleadings that he instructed his attorney to file a notice of

appeal, despite the clear waiver of appellate rights in his plea agreement. (See Plea Agreement

¶ D.1, May 6, 2016 [ECF No. 51]; Plea Tr. 17:25–19:13, May 9, 2016 [ECF No. 87].) At the

evidentiary hearing on this issue, however, he did not make a similar claim. Rather, he asserted

that, after his sentencing, he discussed the sentence he received with his attorney, his attorney

told him the sentence was “correct,” and after returning to prison he discovered “similar cases”
                        2
with lower sentences.       At no point in his testimony, however, did Petitioner testify that he

instructed his attorney to file a notice of appeal. In contrast, Diviney testified that Petitioner

never instructed him to file an appeal.

        Based on the evidence before the court, I conclude that Petitioner did not request that his

attorney file an appeal on his behalf. Moreover, Petitioner’s own testimony establishes that his

attorney “consulted with the defendant about an appeal.” Flores-Ortega, 528 U.S. at 478. Under

these circumstances, by consulting with Petitioner about the propriety of an appeal and

ascertaining his wishes, Petitioner’s trial attorney was not ineffective. See id. Accordingly,



2
  I note that Petitioner was sentenced to the mandatory minimum sentences on both counts. At his plea
hearing, Petitioner was informed of the mandatory minimum sentences and was advised that any
sentences would be required to run consecutively. (Plea Tr. 3:25–4:23.)

                                                -4-

    Case 4:15-cr-00017-JLK Document 101 Filed 10/09/18 Page 4 of 8 Pageid#: 454
Petitioner’s Motions to Vacate based on ineffective assistance of counsel are without merit and

will be dismissed.

       2. Waiver of Collateral Attack

       In his plea agreement, Petitioner waived all other grounds of collateral attack against his

sentence. (Plea Agmt. ¶ D.2 [ECF No. 51].)

       A guilty plea, and any agreement made pursuant to it, must be made knowingly,

voluntarily, and intelligently. Boykin v. Alabama, 395 U.S. 238 (1969). A defendant must know

the direct consequences of a guilty plea, including the actual value of any commitments made by

him, in order to plead voluntarily. See United States v. White, 366 F.3d 291, 298 (4th Cir.

2004). A court must inform the defendant and ensure that he understands the nature of the

charges against him and the consequences of pleading guilty. Fed. R. Crim. P. 11; United States

v. Damon, 191 F.3d 561, 564 (4th Cir. 1999). For example, a court must discuss the nature of

the charges, the rights forfeited by pleading guilty, the penalties that could be imposed, and

certain other terms or conditions of the plea agreement before establishing that a defendant is

entering his or her plea free from force, threats, or promises made outside the agreement. Fed. R.

Crim. P. 11(b)(1)–(2).

       During his guilty plea hearing, Petitioner testified that he understood the plea agreement

and its constituent parts, including the right to collaterally attack his sentence:

                      THE COURT: Then, under paragraph D, “Additional
               Matters,” subparagraph one, “Waiver of Right to Appeal” – Mr.
               Castellanos, before you signed your plea agreement, did you know
               that you would have an absolute right to appeal to a higher court if
               you wanted to?

                         THE DEFENDANT: Yes, I understand.

                         THE COURT: You knew you had that right?



                                                 -5-

 Case 4:15-cr-00017-JLK Document 101 Filed 10/09/18 Page 5 of 8 Pageid#: 455
                 THE DEFENDANT: Yes.

                 THE COURT: And now, under paragraph (d)(1), you have
          expressly waived that right. You understand that.

                 THE DEFENDANT: Yes.

                   THE COURT: Except for some limited circumstances, that
          right is gone. You no longer have it. Do you understand that?

                 THE DEFENDANT: Yes.

                 THE COURT: Then the next paragraph, on page eight,
          “Waiver of Right to Collaterally Attack.” Did you know that you,
          under certain circumstances, could have had that right?

                 THE DEFENDANT: Yes, I understand.

                  THE COURT: Do you know what a collateral attack is?
          This is a trick question.

                 THE DEFENDANT: More or less.

                  THE COURT: I doubt it.
                  It means, Mr. Castellanos, once you are convicted and your
          right to appeal is gone – you have waived that – and you might be
          sitting in a prison somewhere and thinking about your case and
          decide something wrong was done, and that wrong would have
          been grounds for a collateral attack, that is, to come back to court
          and challenge that – do you understand what it is now?

                 THE DEFENDANT: Yes.

                 THE COURT: Now you have waived that.

                 THE DEFENDANT: Yes.

                  THE COURT: The bottom line is, Mr. Castellanos, by
          waiving your right to appeal and by waiving your right to
          collaterally attack, this court is the end of the road for you. Do you
          understand that?

                 THE DEFENDANT: Yes.

                 THE COURT: If you are disappointed or dissatisfied, you
          have nowhere to turn. You understand that?

                                          -6-

Case 4:15-cr-00017-JLK Document 101 Filed 10/09/18 Page 6 of 8 Pageid#: 456
                      THE DEFENDANT: Yes.

(Plea Tr. 17:25–19:13, May 9, 2016 [ECF No. 87].) In addition, at his guilty plea hearing,

Petitioner asserted that he had the opportunity to review the indictment with his attorney, that he

and his attorney discussed any possible defenses he might have, that entering a guilty plea was

his best option, and that he had no complaints about his attorney’s performance. (Id. 9:4–16.)

He also testified that he read and understood the plea agreement to which he agreed. (Id. 13:5–

16.) While reviewing a copy of the plea agreement, I discussed all the relevant portions with

Petitioner. At no point did Petitioner indicate that he did not understand his agreement or that he

did not wish to enter into the agreement.

       Petitioner’s declarations in open court that he understood the plea agreement, as well as

its provision waiving his right to collaterally attack his sentence, are binding. Because he

entered into the plea agreement knowingly and voluntarily, he is bound by its terms. With the

exception of his claim of ineffective assistance of counsel (see Plea Agmt. ¶ D.2 [ECF No. 51]),

Petitioner has waived all other grounds of collateral attack. His Motions to Vacate will be

dismissed.

       IV.     CONCLUSION

       The evidence establishes that Petitioner never instructed his attorney to file an appeal on

his behalf, and thus Petitioner has failed to show that his attorney was ineffective for failing to

file an appeal.   All other grounds for collateral attack were knowingly, intelligently, and

voluntarily waived in Petitioner’s plea agreement and at his guilty plea hearing. Accordingly,

Petitioner’s various motions to overturn his sentence will be dismissed.




                                               -7-

 Case 4:15-cr-00017-JLK Document 101 Filed 10/09/18 Page 7 of 8 Pageid#: 457
       The clerk is instructed to forward a copy of this Memorandum Opinion and

accompanying Order to Petitioner and all counsel of record.

       ENTERED this 9th day of October, 2018.



                                            s/Jackson L. Kiser
                                            SENIOR UNITED STATES DISTRICT JUDGE




                                             -8-

 Case 4:15-cr-00017-JLK Document 101 Filed 10/09/18 Page 8 of 8 Pageid#: 458
